Citation Nr: 0413246	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  

3.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949.  A certificate of death shows that he died on November 
[redacted], 1997.  The appellant is the veteran's surviving spouse.  

This appeal arises from a November 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

The application to reopen the claim of service connection for 
the cause of the veteran's death is addressed in the remand 
attached to this decision.  This matter is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  There were no pending claims for VA benefits at the time 
of the veterans death, and the appellant did not file a claim 
for accrued benefits within one year of the date of the 
veteran's death.  

2.  The veteran served from August 1948 to August 1949.  
There is no evidence the veteran served during a wartime 
period.  


CONCLUSION OF LAW

1.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003).  

2.  The appellant's claim for entitlement to non-service 
connected death pension benefits is without legal merit.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.1, 3.2, 3.3 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  The 
appellant was informed of the passage of the Veterans Claims 
Assistance Act (VCAA) by the RO in a February 2003 letter.  
Under the very specific facts of the claims for entitlement 
to accrued and non-service connected death pension benefits, 
the Board finds that the notification and assistance 
requirements of the VCAA were met.  

The Board also notes that VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (codified as amended at 38 C.F.R § 3.159(d)) (emphasis 
added).  No other development is warranted in this case 
because the law, and not the evidence, is dispositive.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  

The Board is also cognizant of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), wherein the Court recently held that a VCAA 
notice must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the claimant with 
regard to her claims for entitlement to accrued and non-
service connected death pension benefits.  The enactment of 
the VCAA has no material effect on adjudication of the claim 
currently before the Board.  The law, not the evidence, 
controls the outcome of this appeal (see Sabonis v. Brown, 6 
Vet. App. 426 (1994)).  In Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), the Court held that the enactment of the 
VCAA does not affect matters on appeal when the question is 
one limited to statutory interpretation.  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for 
nonservice-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable).  

Taking these factors into consideration, there is no 
indication that there is any prejudice to the appellant by 
the order of the events concerning her claims for entitlement 
to accrued and non-service connected death pension benefits, 
further expending of the VA's resources is not warranted and 
there is no prejudice to the appellant in proceeding to 
consider the claims.  Bernard v. Brown,4 Vet. app. 384 
(1993).

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108- 183, § 707(b), 117 Stat. 2651, 2673) (Dec. 2003). 

Factual Background.  The veteran's service personnel records 
reveal he served from August 1948 to August 1949.  The 
veteran's submitted his original claim for VA benefits in May 
1952.  In an August 1952 rating decision the RO denied the 
veteran's claim and informed him his claim had been denied in 
an August 1952 letter.  In January 1953 the veteran filed an 
application for Hospital or Domiciliary care which was 
rejected.  There are no further communications from the 
veteran in the claims folder.  

In March 1999 the appellant filed an application for VA 
burial benefits.  With her application she submitted a copy 
of the veteran's Certificate of Death.  It indicated the 
veteran died on November [redacted], 1997.  

Relevant Laws and Regulations.  Except as provided in 
§§ 3.1001 and 3.1008, where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and service members' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
death under existing ratings or decision, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will, upon 
the death of such person, be paid as follows: (1) Upon the 
death of the veteran to the living person first listed as 
follows:(i) His or her spouse; (ii) His or her children (in 
equal shares); (iii) His or her dependent parents (in equal 
shares) or the surviving parent.  (2) Upon the death of a 
surviving spouse or remarried surviving spouse, to the 
veteran's children.  (3) Upon the death of a child, to the 
surviving children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  (4) 
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 C.F.R. § 3.1000 
(2003).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000 (2003).  

The secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
pension.  A monthly benefit payable by a VA to a surviving 
spouse or child because of a veteran's non-service connected 
death.  Basic entitlement exists if the veteran as defined in 
38 C.F.R. § 3.1(d) and (d)(2) had qualifying service as 
specified in paragraph (a)(2)(i), (ii) or (iii) of this 
section.  38 U.S.C.A. § 1541 (2002); 38 C.F.R. § 3.3 (2003).  

Veteran means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  Veteran of any war 
means any veteran who served in the active military, naval or 
air service during a period of war as set forth in 38 C.F.R. 
§ 3.2 (2003).  38 C.F.R. § 3.1 (2003).  

Basic entitlement to pension exists if a veteran served 90 
days or more in either the Mexican border period, World War 
I, World War II, the Korean conflict or the Vietnam era, or 
served an aggregate of 90 days of more in separate period of 
service during the same or during different war periods, 
including service during the Spanish-American War.  Or served 
continuously for a period of 90 consecutive days or more and 
such period ended during the Mexican border period, World War 
I, World War II, the Korean conflict or the Vietnam era.  Or 
was discharged or released from such wartime service, before 
having served ninety days, for disability adjudged service 
connected without the benefit of presumptive provisions of 
the law, or at the time of discharge had such a service-
connected disability, shown by service records which in 
medical judgment would have justified a discharge for 
disability.  38 C.F.R. § 3.3 (2003).  

The term period of war in reference to pension entitlement 
under 38 U.S.C.A. § 1521, 1541 and 1542 means all of the war 
periods listed in this section except the Indian Wars and the 
Spanish-American.  The World War I period of war is from 
December 7, 1941, through December 31, 1946, inclusive.  If 
the veteran was in service on December 31, 1946, continuous 
service before July 26, 1947, is considered World War II 
service.  The Korean conflict was from June 27, 1950 through 
January 31, 1955, inclusive.  38 U.S.C.A. § 1521, 1541 (West 
2002); 38 C.F.R. § 3.2 (2003).  

Analysis.  

Accrued Benefits

The appellant's claim must be denied for two reasons: she did 
not file a claim for accrued benefits within one year of the 
date of the veteran's death and the veteran had no pending 
claims at the date of his death.  

According to his Certificate of Death the veteran died on 
November [redacted], 1997.  The appellant filed her claims in March 
1999, more than a year after the date of the veteran's death.  
During his lifetime the veteran only filed two claims which 
were both adjudicated by the RO.  There is no indication in 
the claims folder the veteran filed a notice of disagreement 
with either of those determinations.  

The Board noted the appellant filed an application for burial 
benefits in March 1999.  In Herzog v. Derwinski, 2 Vet. 
App. 502 (1992) the Court held that a claim for burial 
allowance can not be construed as a claim for dependency and 
indemnity compensation benefits (DIC).  

In addition, the veteran did not have any claims pending at 
the time of his death.  The appellant's claim for accrued 
benefits is "derivative of" the claims of the veteran and, by 
statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  

In Taylor v. West, 11 Vet. App. 206  (1998) the Court noted 
that the word "pending" may be defined as follows: "Begun, 
but not yet completed; during; before the conclusion of; . . 
. in process of settlement or adjustment. . . . Thus, an 
action or suit is 'pending' from its inception until the 
rendition of final judgment."  BLACK'S LAW DICTIONARY 1134 
(6th ed. 1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has interpreted 38 U.S.C.A. §§ 5101 
and 5121.  The Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. § 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid, and that 38 U.S.C.A. § 5121(a) refers to a 
particular species of benefit, accrued benefits, and governs 
the hierarchy of eligibility for such benefits upon the death 
of the veteran.  This latter section explains that accrued 
benefits are only those "to which an individual was entitled 
at death under existing ratings and decisions, or those based 
on evidence in the file at date of death . . . and due and 
unpaid."  The "individual," at least in this case, is the 
veteran himself.  Jones v. West, 136 F.3d 1296, 1299 (Fed, 
Cir. 1998), cert. denied, 525 U.S. 834 (1998).  

As the veteran had no pending claims on the date of his 
death, no entitlement to benefits which were due and unpaid, 
and the appellant's claim for accrued benefits was not 
received during the one year period following the veteran's 
death, the claim is without legal merit.  That is, the law, 
not the evidence, determines the outcome of this case.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As a matter of 
law, the claim for entitlement to accrued benefits must be 
denied.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000 (2003).  

Basic Eligibility for Non-service Connected Death Pension

The law clearly indicates that pension is payable only if the 
veteran served during a period of war.  38 U.S.C.A. § 1541 
(West 2002).  The veteran's service personnel records 
indicate he served from August 1948 to August 1949.  The 
veteran's period of service falls between two periods of war, 
World War II, which is defined as dating from December 7, 
1941 to December 31, 1946, and the Korean war, which is 
defined as dating from June 27, 1950 to January 31, 1955.  
38 C.F.R. § 3.2.  

The appellant has not submitted any evidence that 
demonstrates the veteran served during a wartime period as 
defined by the regulations at 38 C.F.R. § 3.2.  She submitted 
a second copy of the veteran's separation document which 
simply conforms that the veteran did not serve during a 
wartime period, from August 1948 to August 1949.  There is no 
dispute as to the dates of the veteran's service.  That is,  
the pertinent facts are not in dispute and the law is 
dispositive.  The appellant's claim for entitlement to basic 
eligibility for VA non-service connected pension benefits 
must also be denied because it is without legal merit.  
Sabonis, supra.  


ORDER

The appeal of the claim for legal entitlement to accrued VA 
benefits is denied.

The appeal of the claim for entitlement to basic eligibility 
for VA non-service connected pension benefits is denied.





REMAND

In a January 2001 decision the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  All decisions of the Board are final as of the date 
stamped on the face of the decision.  38 C.F.R. § 20.1100 
(2003).  In order to reopen a finally adjudicated claim new 
and material evidence must be submitted.  38 C.F.R. § 3.156 
(2003).  Regardless of the RO's disposition of the claims, 
the Board is without jurisdiction to consider the substantive 
merits of the claim in the absence of a finding that new and 
material evidence has been submitted.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The implementing VCAA regulations redefined "new and 
material evidence" and clarified the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2002).  

The appellant filed an application to reopen a claim for 
service connection for the cause of the veteran's death in 
October 2001.  In November 2001 the RO sent the appellant a 
letter denying the claim to reopen.  Since the appellant's 
application to reopen her claim was filed after August 29, 
2001, the current version of § 3.156 is applicable.  

In the Reasons and Bases section of the July 2002 Statement 
of the Case, the RO referred to the January 2001 Board 
decision denying service connection for the cause of the 
veteran's death; it was noted that the appellant had 
presented "no evidence" to show why the veteran's death 
should now be service connected.  The appellant was not 
informed of the law and regulations pertaining to the 
finality of Board decisions and the requirements to reopen 
her claim.    

In view of the foregoing, the application to reopen the claim 
for service connection for the cause of the veteran's death 
is REMANDED to the RO for the following action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her application to reopen the claim 
for service connection for the cause of 
the veteran's death of the impact of the 
notification requirements on the claim 
including notice of the applicable laws 
and regulations.  

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the application to 
reopen the claim for service connection 
for the cause of the veteran's death.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC), which includes notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



